Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Wang et al (US 2011/0173258).

The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



a.	Per claim 1, Wang et al teach a method performed at an intermediate resource host, the method comprising: 
receiving, from a source resource host that is connected to a destination resource host by an existing link binding, a request for the intermediate resource host to create an intermediate resource between the source resource host and the destination resource host, wherein the request to create the intermediate resource comprises information associated with the existing link binding between the source resource host and the destination resource host (paras 0052, 0060-62, 0117, 0142-143, 0150-154, 0161—creating a new resource associated with existing link binding between SRH and DRH); 

creating the intermediate resource (para 0119—creating new resource); 

sending, to the source resource host, an indication that the intermediate resource has been created (paras 0117, 0127—sending new binding indicators that new resource is created); 

receiving, from the source resource host, a request to create a plurality of link binding entries, wherein the plurality of link binding entries comprise a first link binding entry between the source resource host and the intermediate resource host and a second link binding entry between the intermediate resource host and the destination resource host (paras 0052, 0100-101, 0140-143, 160-161, 0170, 0263-277—creating link binding entries); and 

creating the plurality of link binding entries (paras 0061, 0100, 0121-122—creating link binding entries).

Claims 8 and 15, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Wang et al teach the method of claim 1, wherein the intermediate resource host is configured to receive information from one of the source resource host or the destination resource host and to send the information to the other one of the source resource paras 0083, 0119-122—new resource and link creation information sent to SRH and DRH and synchronization).  
Claims 9 and 16 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Wang et al teach the method of claim 1, wherein the source resource host determines, prior to sending the request to create the intermediate resource, that the intermediate resource host comprises sufficient storage and communication capabilities (paras 0120, 0129, 0141, 0146, 0176, 0178—determination of resource attributes supported).  
Claims 10 and 17 contain limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Wang et al teach the method of claim 1, wherein the indication that the intermediate resource has been created comprises an identifier of the intermediate resource (para 0155, 0158, 0160, 0163-164—identifier of the new resource).  
Claims 11 and 18 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Wang et al teach the method of claim 1, wherein the plurality of link binding entries corresponds to the number of hops between the source resource host and the destination resource host (paras 0099-100—link binding entries between the SRH and DRH).  
Claims 12 and 19 contain limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Wang et al teach the method of claim 1, further comprising sending, to the source resource host, an indication that the plurality of link binding entries have been paras 0101-102, 0117, 0122, 0127, 0163-164—identifier of the new resource).  
Claims 13 and 20 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Wang et al teach the method of claim 1, further comprising: determining to bind the source resource host and the destination resource host directly; sending, to the source resource host, an updated binding entry comprising an indication that the source resource host will bind directly to the destination resource host; receiving, from the source resource host, an indication that the binding entry has been updated at the source resource host; sending, to the destination resource host, a notification that the binding entry has been updated at the source resource host; and receiving, from the destination resource host, an indication that the link binding entry between the intermediate resource host and the destination resource host has been deleted or disabled (paras 0061, 0079, 0117, 0180, 0188-190, Page 22 Table 3—updating binding entry, notifications and indicating of resource removal deleted).
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.


Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0099953 – Link binding and resource creation
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448